ON MOTION TO MODIFY.
Plaintiffs and intervenor, appellants, have filed a motion to modify the opinion so as to extend the scope of the inquiry by the chancellor upon receipt of our mandate to embrace rights other than those specifically mentioned in the last paragraph of the opinion claimed by appellants to have arisen subsequently to the appeal herein and by reason of the change effected in the judgment and decree of the trial court. The motion may have some merit. Accordingly, the last paragraph of the opinion herein is modified by adding the following sentence thereto, viz.: Other rights and equities, if any, arising subsequent to the appeal herein between the parties under the relationship existing as the result of the conditional sales herein decreed also are open to inquiry and adjudication by the trial chancellor.